Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4, 8-17, 20 are rejected under 35 USC 102(a)(1) as being unpatentable over Desphande et al. US 2017/0127373 in view of Kaufmann et al US 2014/0225779. 

As to claim 1, Deshpande teaches a method for determining a plurality of installation positions of a plurality of radio devices, said method comprising (abstract): obtaining a plurality of signal propagation time parameters (0160 teaches parameters), wherein each of said plurality of signal propagation time parameters is associated with a respective installation position of said plurality of installation positions and a respective observation position (0103 teaches position, 0101 teaches installation points), and wherein each of said plurality of signal propagation time parameters is representative of a respective signal propagation time value of one or more radio signals traveling between said respective installation position and said respective observation position (see 0043 teaching the radio signals travelling between the points), selecting a signal propagation time parameter of said plurality of signal propagation time parameters for defining a coordinate system (see 0126 for defining the coordinate system), wherein first point coordinates of said coordinate system are selected to represent said installation position associated with said selected signal propagation time parameter (see fig.5a-5b and fig.10, showing the latitude/longitude information for the coordinate system and installation positions associated with selected signal propagation time parameter), and second point coordinates of said coordinate system are selected to represent said observation position associated with said selected signal propagation time parameter (see Deshpande claims 19 and 23 teaching the time parameter), and determining, for each of said plurality of installation positions apart from said installation position represented by said first point coordinates, respective point coordinates of said coordinate system representing said respective installation position at least partially based on said plurality of signal propagation time parameter and said first point coordinates and said second point coordinates (see 0056, 0070-0071 and figs.5a-5b showing the point coordinates partially based on the signal propagation time parameter).
Desphande doesn’t expressly “define” a coordinate system by the selection recited.
However, please N.B., “defining” a coordinate system is a relatively broad phrase that doesn’t specifically connote a structural cooperative relationship. As such, any defining of a coordinate system appears to suffice. For instance, please c.f. Kaufmann claim 7, which teaches defining coordinate system and representing position associated with signal propagation time. 
It would be obvious for a skilled artisan to modify Desphande by defining coordinate system as taught by Kaufmann (see claim 7 of Kaufmann) for the benefit of determining the desired position of the device.      As to claim 2, Deshpande teaches the method according to claim 1, wherein said first point coordinates and said second point coordinates are selected such that a distance between said first point coordinates and said second point coordinates is proportional to said signal propagation time value represented by said selected signal propagation time parameter (see 0085-0088 teaches distance modulation).     As to claim 3, Deshpande teaches the method according to claim 1, wherein one of said first point coordinates and said second point coordinates are origin coordinates of said coordinate system (see 0126 and figs.5a-5b, fig.10 shows coordinate system).     As to claim 4, Deshpande teaches the method according to claim 1, said method further comprising: determining, for each of said observation positions apart from said observation position represented by said second point coordinates, respective point coordinates of said coordinate system representing said respective observation position at least partially based on said plurality of signal propagation time parameter and said first point coordinates and said second point coordinates (see 0126 and figs.5a-5b, fig.10 shows coordinate system, and see 0056, 0070-0071 teaching the position based on the time parameter).     As to claim 8, Deshpande teaches the method according to claim 1, wherein said point coordinates of said coordinate system represent said plurality of installation positions of said plurality of radio devices relative to each other (see 0126 and figs.5a-5b, 10).     As to claim 9, Deshpande teaches the method according to claim 1, wherein said coordinate system is a two-dimensional coordinate system, and/or wherein each of said plurality of radio devices resides on the same floor of a building or a complex of buildings (see 0127 teaching latitude/longitude, i.e. 2D system).     As to claim 10, Deshpande teaches the method according to claim 1, said method further comprising: determining, for each of said point coordinates of said coordinate system representing said plurality of installation positions of said plurality of radio devices, a respective absolute position if position parameters representing at least three absolute positions of said installation positions of said plurality of installation positions and said observation positions associated with said plurality of signal propagation time parameters are obtained (see 0103, a plurality of time parameters are obtained).     As to claim 11, Deshpande teaches the method according to claim 1, said method further comprising at least one of: determining, at least partially based on said point coordinates of said coordinate system representing said plurality of installation positions of said plurality of radio devices, positioning support information representing said plurality of installation positions for determining a position estimate of a mobile device at least partially based on one or more signal propagation time values determined by said mobile device; or determining, at least partially based on said positioning support information and one or more signal propagation time values determined by a mobile device, a position estimate of said mobile device (see 0110-0111, the time values determined by mobile device and partially based on position/time).     As to claim 12, Deshpande teaches the method according to claim 1, wherein said plurality of signal propagation time parameters is obtained from a plurality of mobile devices, and wherein each of said of signal propagation time parameters is representative of a respective signal propagation time value captured by a respective mobile device of said plurality of mobile devices. (see 0114, 0117-0120, teaches time parameters is representative signal propagation time value via mobile devices)     As to claim 13, Deshpande teaches the method according to claim 1, wherein each of said radio signal propagation time value is one of: a round-trip-time value; or a one-way-time value (see 0102).
 
As to claim 14, Deshpande teaches a non-transitory computer readable storage medium storing code executed by processor causing apparatus to (see 0165-0166 teaching such medium): obtain a plurality of installation positions of a plurality of radio devices, said method comprising (abstract): obtaining a plurality of signal propagation time parameters (0160 teaches parameters), wherein each of said plurality of signal propagation time parameters is associated with a respective installation position of said plurality of installation positions and a respective observation position (0103 teaches position, 0101 teaches installation points), and wherein each of said plurality of signal propagation time parameters is representative of a respective signal propagation time value of one or more radio signals traveling between said respective installation position and said respective observation position (see 0043 teaching the radio signals travelling between the points), selecting a signal propagation time parameter of said plurality of signal propagation time parameters for defining a coordinate system (see 0126 for defining the coordinate system), wherein first point coordinates of said coordinate system are selected to represent said installation position associated with said selected signal propagation time parameter (see fig.5a-5b and fig.10, showing the latitude/longitude information for the coordinate system and installation positions associated with selected signal propagation time parameter), and second point coordinates of said coordinate system are selected to represent said observation position associated with said selected signal propagation time parameter (see Deshpande claims 19 and 23 teaching the time parameter), and determining, for each of said plurality of installation positions apart from said installation position represented by said first point coordinates, respective point coordinates of said coordinate system representing said respective installation position at least partially based on said plurality of signal propagation time parameter and said first point coordinates and said second point coordinates (see 0056, 0070-0071 and figs.5a-5b showing the point coordinates partially based on the signal propagation time parameter).
Desphande doesn’t expressly “define” a coordinate system by the selection recited.
However, please N.B., “defining” a coordinate system is a relatively broad phrase that doesn’t specifically connote a structural cooperative relationship. As such, any defining of a coordinate system appears to suffice. For instance, please c.f. Kaufmann claim 7, which teaches defining coordinate system and representing position associated with signal propagation time. 
It would be obvious for a skilled artisan to modify Desphande by defining coordinate system as taught by Kaufmann (see claim 7 of Kaufmann) for the benefit of determining the desired position of the device. 
As to claim 15, Deshpande teaches an apparatus comprising processor and memory containing code configured to (with the processor) cause the apparatus to (see 0165-0166): determining a plurality of installation positions of a plurality of radio devices, said method comprising (abstract): obtaining a plurality of signal propagation time parameters (0160 teaches parameters), wherein each of said plurality of signal propagation time parameters is associated with a respective installation position of said plurality of installation positions and a respective observation position (0103 teaches position, 0101 teaches installation points), and wherein each of said plurality of signal propagation time parameters is representative of a respective signal propagation time value of one or more radio signals traveling between said respective installation position and said respective observation position (see 0043 teaching the radio signals travelling between the points), selecting a signal propagation time parameter of said plurality of signal propagation time parameters for defining a coordinate system (see 0126 for defining the coordinate system), wherein first point coordinates of said coordinate system are selected to represent said installation position associated with said selected signal propagation time parameter (see fig.5a-5b and fig.10, showing the latitude/longitude information for the coordinate system and installation positions associated with selected signal propagation time parameter), and second point coordinates of said coordinate system are selected to represent said observation position associated with said selected signal propagation time parameter (see Deshpande claims 19 and 23 teaching the time parameter), and determining, for each of said plurality of installation positions apart from said installation position represented by said first point coordinates, respective point coordinates of said coordinate system representing said respective installation position at least partially based on said plurality of signal propagation time parameter and said first point coordinates and said second point coordinates (see 0056, 0070-0071 and figs.5a-5b showing the point coordinates partially based on the signal propagation time parameter).
Desphande doesn’t expressly “define” a coordinate system by the selection recited.
However, please N.B., “defining” a coordinate system is a relatively broad phrase that doesn’t specifically connote a structural cooperative relationship. As such, any defining of a coordinate system appears to suffice. For instance, please c.f. Kaufmann claim 7, which teaches defining coordinate system and representing position associated with signal propagation time. 
It would be obvious for a skilled artisan to modify Desphande by defining coordinate system as taught by Kaufmann (see claim 7 of Kaufmann) for the benefit of determining the desired position of the device. 
     As to claim 16, Deshpande teaches the apparatus according to claim 15, wherein said first point coordinates and said second point coordinates are selected such that a distance between said first point coordinates and said second point coordinates is proportional to said signal propagation time value represented by said selected signal propagation time parameter (see 0085-0088 teaches distance modulation).
     As to claim 17, Deshpande teaches the apparatus according to claim 15, said apparatus further comprising: determining, for each of said observation positions apart from said observation position represented by said second point coordinates, respective point coordinates of said coordinate system representing said respective observation position at least partially based on said plurality of signal propagation time parameter and said first point coordinates and said second point coordinates (see 0126 and figs.5a-5b, fig.10 shows coordinate system, and see 0056, 0070-0071 teaching the position based on the time parameter).

     As to claim 20, Deshpande teaches the apparatus according to claim 15, said apparatus further comprising at least one of: determining, at least partially based on said point coordinates of said coordinate system representing said plurality of installation positions of said plurality of radio devices, positioning support information representing said plurality of installation positions for determining a position estimate of a mobile device at least partially based on one or more signal propagation time values determined by said mobile device; or determining, at least partially based on said positioning support information and one or more signal propagation time values determined by a mobile device, a position estimate of said mobile device (see 0110-0111, the time values determined by mobile device and partially based on position/time).

Claim Objections
Claims 5-7 and 18-19 are objected to for depending upon a rejected base claim but would otherwise be allowable. 

Response to Remarks
Applicant’s remarks filed 6/29/22 are respectfully moot in view of the new grounds of rejection necessitated by amendment. In particular, please N.B. “defining” a coordinate system is a relatively broad phrase that doesn’t specifically connote a structural cooperative relationship. As such, any defining of a coordinate system appears to suffice. For instance, please c.f. Kaufmann claim 7, which teaches defining coordinate system and representing position associated with signal propagation time. It would be obvious for a skilled artisan to modify Desphande by defining coordinate system as taught by Kaufmann (see claim 7 of Kaufmann) for the benefit of determining the desired position of the device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646